PER CURIAM.
J.M. brings this appeal from his adjudication of delinquency and sentence of community control. He argues that the trial court erred in confiscating his two gold earrings “as a down payment” on his obligation to pay restitution. We agree with J.M. that there is no statutory or rule authority for the trial court to confiscate personal property of the defendant in order to secure payment of restitution. Cf A.A. v. Rolle, 604 So.2d 813 (Fla.1992). Furthermore, at the time the earrings were seized, neither the amount of restitution nor the value of the earrings had been established, so the seizure occurred without any knowledge of whether the earrings were worth more or less than the restitution due. Accordingly, we reverse and remand with directions that J.M.’s property be returned.
REVERSED and REMANDED.
ZEHMER, C.J., and JOANOS and WEBSTER, JJ., concur.